Title: To James Madison from Thomas Ewell, 10 January 1813
From: Ewell, Thomas
To: Madison, James


Sir,
Saty. night 10th Jany. 1813.
It is with the utmost consternation I have this moment learnt that you have on the false representations of the clerk of the navy Departt. countermanded an order of the late Secy. of the navy to deliver to me materials for making Gun Powder in my manufactory. So unusual a step—without any reference to me on the spot—must necessarily excite impressions that fraud has been practised: And it is a wretched affliction for an individual to have arrayed against him—a condemning act of the Chief of the Country. A misfortune I have not deserved and which I trust you will speedily avert.
The sufferings I endure at your having for a moment yielded to the representation that it was possible for me to have defrauded the public, is somewhat allayed by the reflection that it was made by one of the most corrupt men of the City—Charles W. Goldsborough. His villany has been such, that a few days since I sent to the press for publication, his true Character, which is not yet quite completed. But of his Guilt—as an officer—I have evidence, which if you prefer I will call and submit to your inspection in private.
I should also seize the opportunity to explain the conduct of the pure and the good Mr. Hamilton—as it respects his transactions with me—which will satisfy you of the baseness of the supposition that he acted basely.
Your order—is anxiously waited—& will be respectfully attended to by yr. most obedt Servant
Thomas Ewell
